203. While I regret that the hour is late, I should like to discuss in depth a few questions which I believe should be a matter of particular concern for the General Assembly.
206.	The first among them, I think, is undoubtedly the question raised by the report submitted to the Assembly by the Secretary-General. Once again, he has had the courage to denounce, sincerely and straightforwardly, the weaknesses of the Organization and to suggest how they might be remedied.
207.	The proliferation of crises, the constant deterioration of the international situation, and the aggravation of tensions, particularly between the super-Powers, and their impact on regional conflicts—which are becoming ever more frequent and ever more serious—are all giving rise in every one of our countries to a growing malaise. Our populations are beginning to wonder with anxiety about what uncontrollable situation, what possibly irremediable catastrophe, we are leading them to. At the same time they cannot fail to notice that the machinery designed to restore peace and security is not working. Thus, public opinion in our countries is quite naturally asking, "Why is the United Nations not taking action? What purpose does it serve?"
208.	If we do not succeed in changing this situation, we shall have to be careful lest the growing disillusionment of our peoples turns from today's scepticism into indifference, or even hostility, towards international organizations in general and towards this Organization in the first place. The existence of the United Nations, founded as it is on the multilateral approach to international relations, is, however, becoming more and more indispensable.
209.	Yet it is that approach which is now being called into question. Multilateralism is in a state of crisis, and the Secretary-General, in last year's report as well as in the one just submitted, has made a perfect diagnosis of the reasons why this is so.
210.	This serious crisis, which could be fatal for international society, has manifested itself in many areas. In particular, it affects what is done—or rather what is not done—in one area to which we attach the highest priority: that of disarmament. In all branches of the Organization concerned with disarmament—whether the First Committee, the Disarmament Commission or, above all, the Committee on Disarmament at Geneva— debates are marked by sterile confrontation, as a result of which each party finds itself back at the starting-point with nothing—or at most very little—concrete having been accomplished.
211.	Certainly, there is no lack of proposals. But what is missing is a translation of those proposals into specific measures able to create that degree of mutual trust without which disarmament is really impossible. It is for this reason that Belgium attaches such importance to the possibility of verification of the conventions whose conclusion we are considering; the means of verification must become more stringent as the matter to be supervised becomes more important.
212.	Last year's appeal by the Secretary-General met with the widest possible response, and this led to the unanimous adoption of resolution 37/67, whereby the General Assembly gave him its total support and invited him to continue his efforts towards strengthening the authority which the United Nations should be able to exercise.
213.	At the thirty-seventh session, from this very rostrum, I referred to the importance which should be attached to the preventive role assigned by the Charter to the Security Council and to the Secretary- General.
214.	The considerable activities undertaken by the Secretary-General throughout the past year and his determination to be present, either personally or through his closest colleagues, at the centre of all potential and existing conflicts are a demonstration of his determination actively to play his vital role and are an exhortation to States in their turn to shoulder their own responsibilities.
215.	As for the Security Council, its President has summed up the present state of its work on this question. He has confirmed that the Charter provides the Organization with all the means necessary for carrying out its mandate. This, however, will be possible only to the extent that Member States, especially those to which the Charter entrusts a special share of those responsibilities— the members of the Security Council—are willing to make use of those means.
216.	For its part, the Belgian Government supports all efforts and proposals aimed at strengthening the application of the principles laid down in the Charter which do not entail amendment or modification of that document. Specifically, we believe that the study of measures for the prevention of threats to the peace deserves priority attention. Preventive action should be taken essentially within the Security Council, for example through periodic meetings to review flash-points and tensions in the world, through regular reports by the Secretary-General on the situation, through fact-finding missions, and through strengthening the means by which the United Nations can act in cases of conflict. The Secretary-General himself has suggested this, in his speech at the Dag Hammarskjold Scholarship Fund luncheon on 15 September, in which he pleaded for a "re-evaluation of United Nations peacekeeping".
217.	The suggestions I have just made are far from being exhaustive or exclusive. They are meant first of all to show that the Charter has provided the means necessary for the maintenance of international peace and security and that it contains a multitude of means and procedures which make it possible to achieve that fundamental purpose. My remarks are also intended to stress that this whole arsenal of means at our disposal is of no use if Member States do not have the determination and the sincere desire to have them put into effect and if they are not ready to subordinate national selfishness to the needs of the common interest. In this respect, special responsibility obviously lies with the most influential Members, and particularly with the permanent members of the Security Council.
218.	The crisis of multilateralism has erupted on both the regional and the world levels. The former has become, to an increasing degree, an inevitable complement of the latter.
219.	In realizing its calling for universality, the Organization has brought together an ever-growing number of States which do not constitute a homogeneous cultural unit. Quite the contrary, the traditions and values to which they are devoted offer quite varied shades of opinion that are sometimes quite considerable. Hence, the difficulty for the Organization to define, in many respects, what a French scholar recently called "a universal law which each can recognize because each recognizes himself in it".
220.	It is in this perspective that Belgium has several times suggested from this rostrum—as it did last year— that the United Nations might adopt a regional approach in such areas as disarmament, the promotion of human rights or in the economic field, and that this be done, if necessary, in co-operation with the multilateral institutions of the regions concerned.
221.	We must restore the spirit of multilateralism to its full vigour at both the world and regional levels and; thereby ensure a close connection between them.
222.	With regard to the region to which my country belongs, I would favour the European Communities' taking this course. Having overcome the crisis with which they are confronted and which their member States are facing at this very moment, they could for the benefit of all play a larger part in solving the world crisis that weighs on all our economies and create conditions enabling the North-South dialogue to be pursued in a more determined manner than hitherto.
223.	In the same spirit I wish to stress the great importance Belgium attaches to the negotiations at Vienna on mutual and balanced reduction of armed forces in central Europe, as well as the Conference on Confidence- and
; Security-building Measures and Disarmament in Europe that will soon be convened, first at Helsinki and later at Stockholm.
224.	It goes without saying that the Geneva negotiations, whether on Euromissiles or on strategic arms, although held within a different context, are also the focus and concern of my Government, affecting as they do the very existence of our peoples.
225.	In the context of this regional concern I have just touched upon, my country attaches an equal importance to developments in the various regions of the world. The African continent nevertheless commands in Belgium a particular, if not exclusive, attention. That is why last February the Belgian Government approved a fairly lengthy document that attempted to define as systematically, coherently and exhaustively as possible the objectives, principles and means of implementing policies my country wishes to pursue with regard to Africa.
226.	Among the guiding principles of Belgium's proposed African policy, I should like to mention the following:
"Belgium genuinely wishes to forestall anything that could contribute to the division and weakening of the African continent. . . This means that it must try to promote inter-African co-operation and that it must conduct an active policy, not only towards Africa as a whole, but also towards inter-African organizations, whether they be continental or regional or whether they cover economic, political, cultural or other areas."
The same document goes on to state in particular, with regard to the OAU:
"We cannot . . .but acknowledge that it has played a positive and undoubtedly irreplaceable role for the African continent... If the Organization of African Unity were to disappear or become powerless because of the crisis affecting it today, that would represent a severe blow for each country belonging to it and for the whole of Africa."
227.	Thus, my country has followed with genuine anxiety the crises that have affected the activities of that organization to the extent that on two occasions they have actually prevented it from convening its summit meeting, thereby appearing to threaten its very existence. It was with genuine satisfaction that Belgium saw the heads of State and Government overcome the conflicts and differences of opinion among themselves and meet last June at Addis Ababa in an attempt to make negotiation prevail over confrontation.
228.	The tragedy Chad is experiencing today and the terrible problem that crisis is inflicting upon the OAU demonstrate how difficult it remains to achieve this goal.
229.	Belgium profoundly believes that the best way to solve disputes between African nations lies in their cooperation within the OAU, and we hope that that organization will be able to meet the challenge and to obtain the agreement of all its members to respect the legitimacy, that is to say, the African legitimacy, of its decisions.
230.	One of the principal dramas in the world today is that lived daily by thousands of refugees throughout the world. Together with other regions—such as South-East Asia—Africa, where ethnic groups often spill across borders, is especially affected by this plague. The flow of refugees and the displacement of populations are particularly acute problems in Africa. Such movement endangers the economic and social structures of many States. It also frequently disrupts good-neighbourly relations between countries.
231.	The first International Conference on Assistance to Refugees in Africa, held in 1980, made it possible to undertake a preliminary study—obviously incomplete— of all aspects of this vast problem. The second conference, to be held next July at Geneva, should provide an opportunity to go beyond emergency planning and mere survival and to conceive lasting solutions.
232.	This is yet another area in which the regional and subregional approach is of particular value, because it makes it possible to take into account the specific nature of problems that do not occur in the same guise in all parts of the world. In Africa, for example, refugees do not as a rule wander beyond the territory neighbouring their home country.
233.	Hence, co-operation among neighbouring countries is the best way to create conditions for a satisfactory and long-term settlement of the problem, either through repatriation to the home country or through integration into the host country. In this respect, development projects designee to strengthen the infrastructure of host countries are of particular importance.
234.	We believe that the second conference could provide an opportunity for the African Governments, regional and subregional African organizations and international organizations involved, as well as for the countries granting aid, to revise their assistance programmes in order better to include the integration of refugees and their participation in the economies of host countries within the overall framework of development plans.
235.	Belgium, for its part, is willing to participate actively in the Conference and in the follow-up it entails, either directly or through the European Communities whose action in this respect may easily find a solid basis in the Lome Convention and within the specific guidelines for co-operation with third world countries not associated with the Communities.
236.	Finally, the situation in southern Africa remains a serious source of disorder in our already much trembled world.
237.	Whether the problem is Namibia, the questions raised by the policy of separate development—that is, apartheid —of South Africa, or the development of the situation in what are known as the front-line States, we find ourselves faced with various elements of the same problem, which must be settled as soon as possible.
238.	Belgium, whose active participation in the United Nations Council for Namibia demonstrates how seriously it takes this problem, nevertheless does not claim to be able to suggest from this rostrum even a partial solution. None the less, my country appeals to South Africa, that African country recognized as such in the continent, at last to respond to the appeal made to it in Lusaka more than 15 years ago and to have faith in the generosity which is one of the main characteristics of the African people and which prompted the great poet Leopold Sedar Senghor to say: "Those peoples of fire, when they have freed their hands, have inscribed fraternity on the first page of their history".
239.	At the same time, my country intends to increase its aid to the States of southern Africa, particularly through the Southern African Development Co-ordination Conference, as a contribution to their harmonious development.
240.	Belgium—for its own part and with its nine partners in the European Communities—will contribute, if that is the desire of the countries and inter-State organizations of the continent, to the development of an African continent that is genuinely African, free and stable. That means an Africa that has found its own answers to its own problems and thus freed itself from extraneous ideological or political struggles for influence; an Africa which has overcome the aftermath of colonization of which the former colonizers retain no memory, so that their future relations may be free of all ambiguities; an Africa sufficiently stable, internally and regionally, to prevent or limit civil conflicts and conflicts between States.
241.	It is a fact that the necessity for Belgium to pursue an African policy worthy of the name cannot be and indeed is not independent of our relations with the countries of the so-called third world as a whole. Certainly Africa is closer to us in terms of geography, history and our knowledge of it. But Africa is only one part of the world, and Belgium must remain open to the entire world, and as far as development co-operation is concerned it must be able to respond also as far as possible to appeals from countries in other continents.
242.	Our policy must take account of all our relations with all the countries of the South. In spite of their different situations and their sometimes divergent interests, those countries are united in a vast movement of political solidarity, in a group that exerts economic pressure on the more developed countries and, finally, in diplomatic negotiating power. We cannot ignore this fact. What we rightly or wrongly call the North-South dialogue, regardless of its vicissitudes and implications, will remain for a long time to come one of the elements of international political and economic relations.
243.	In the meantime, a certain number of difficult problems which weigh heavily on national economies are of world-wide dimensions, such as the problems of a secure food supply, of energy, of prices of the most important raw materials for third world countries and of indebtedness, which has assumed such great proportions.
244.	Bilateral relations between Western and developing countries alone can provide but partial solutions to those problems. They must therefore be considered and negotiated at world level, which is where they arise.
245.	That is why Belgium, together with its European partners, responded positively to the idea launched at the United Nations of holding global negotiations: Various fields of international co-operation. That is why Belgium still hopes that a basis of agreement can be found for launching those negotiations, on condition—as foreseen by the United Nations—that this exercise takes place in a spirit of common interest, mutual advantage and responsibility on the part of all the parties.
246.	In this respect, the sixth session of the United Nations Conference on Trade and Development, held at Belgrade last June, was the major event in the North- South dialogue in the past year. Of course, it did not succeed in achieving all its ambitious objectives. Nevertheless, there was agreement on certain points. Limited though they were, those results should encourage us to continue the dialogue, especially at a time when signs of improvement in the world economic situation seem to be emerging. Belgium is convinced that the combined effort of all the competent international organizations and all participating States should make it possible to achieve at least a certain number of concrete results: the stabilization of markets and export earnings for primary products, the preservation of an open international trade system, the restoration of a stable monetary and financial system and, finally, the maintenance of and if possible an increase in official aid and bank loans.
247.	This is the only possible way for us to take common action to ensure balanced world economic development, which is an essential guarantee of peace and understanding among nations.
248.	The picture of the international situation which I have felt compelled to sketch is, unfortunately, not a cheerful one. Nevertheless, one positive event that gives rise to real hope has left its mark on the past year and deserves to be highlighted. I mean the Seventh Conference of Heads of State or Government of Non-Aligned Countries, which took place at New Delhi last March. The basic principles of the Movement of Non-Aligned Countries, which are fully in keeping with the ideals of peace of the United Nations, were given new life there. The non- aligned countries have spared no effort in attempting to resolve their disputes by peaceful means and to draw up common proposals to meet the unprecedented challenge of the global economic crisis. My country welcomes the response to this summit meeting throughout the world and wishes to convey to its president, the Prime Minister of India, the great interest and sympathy that not only the conclusions of the Conference but also the very important statements which she personally made on that occasion have aroused in Belgium. Faithful to its own ideals, which have existed since its creation and which were laid down by its founding fathers, Mahatma Gandhi and Pandit Nehru, India and its Prime Minister have gone back to the sources of true non-alignment, thus enhancing the prestige of the Movement.
249.	Another event which could also have been a ray of sunshine through the clouds of the troubled international situation we are now witnessing was the closure at the beginning of this month of the Madrid meeting of the Conference on Co-operation and Security in Europe. The meeting was held in circumstances made extremely difficult by the continuance and even intensification of the Soviet armed intervention in Afghanistan, which we condemn, and by the course of events in Poland, where it has not yet been possible to bring about the national consensus which alone can enable all the spiritual and social forces of the country to participate in its rebuilding in an appropriate climate of freedom. Nevertheless, after three years of debate the participating States found it possible to agree on a concluding document which, although it contains serious flaws which my country deplores, particularly in the human rights Held, can be considered sufficiently substantial and balanced.
250 Other meetings are to follow with a view to restoring in East-West relations a climate propitious to understanding, moderation, willingness to respect regional and world equilibrium, and a desire to make serious progression controlling, reducing and stopping armaments, without which peace is under constant threat.
251.	The 35 countries concerned should, therefore, have every reason to celebrate with some satisfaction the end of their work at Madrid, had it not been darkened by an unspeakable act, that of the shooting down in cold blood, by a Soviet military aircraft, of a civilian airliner of the Korean Air Lines, carrying 269 passengers, men, women and children. Today there is very ready condemnation, at least in words, of the first use of force. If there is a case in which it would have been possible to live up to such a commitment, not only in words but also in deeds, it was precisely that of the 269 unarmed civilians brutally shot down by a blind force which knows that its weapons cannot be resisted. In another forum, efforts are being made to devise new measures to prevent such a tragedy from occurring again. It must be hoped that such measure will in fact be applied. I cannot confine myself to merely condemning from this rostrum an act which cost the lives of 269 innocent people. I also vigorously deplore the blow dealt by this act to international confidence, without which detente and peace are impossible. I wish to reiterate the sincerest condolences of the Belgian Government to the Government of the Republic of Korea, a friendly Government whose tireless efforts to bring about a peaceful and democratic reunification of the Korean peninsula, as well as the reuniting of families divided for more than 30 years now by the Korean tragedy, we very much appreciate.
252.	Never has the need for a stable and secure organization of international society been so keenly felt, and never has a more turbulent world made it more difficult to achieve this goal. If, like Paul Valery, we take a look at the world today, we can really only find grounds for frustration and anxiety. It is enough to pronounce names such as Middle East, Lebanon, Iran and Iraq, Afghanistan, Kampuchea, Horn of Africa, Chad, southern Africa, Central America, Chile, Cyprus—and others which I am not even mentioning—to appreciate the number of conflicts which today bedevil relations between States.
253.	Here and there, brave men and nations are trying to work out the elements of a peaceful solution. In this respect, I would like to salute the efforts of the Contadora Group and also to express the hope that national reconciliation will make it possible for Lebanon, through its legitimate Government, to bring about a national reconciliation, which would allow that country, finally freed from foreign occupation, to enjoy the peace which it so very much wants.
254.	I would also like to repeat Belgium's profound conviction that a just and lasting peace in the Middle East cannot be achieved without recognition of the existence and security of all States in the region, including Israel, and the legitimate aspirations of all its peoples, particularly the Palestinian people.
255.	I belong to that generation which witnessed the birth of the nuclear age, which is the anxious if not horrified witness of its proliferation and which has never really adjusted to the idea of living with the fear caused by its existence. I am among those who are struggling for
the control and reduction of these terrible arms of destruction. However, almost 40 years of experience have ' taught me a certain number of facts. Nuclear power and the weapons to which it gave birth are a product of the human genius. Those who, like me, have gone through the experience of what was once called the race for the first bomb between the Allies and the Nazis, will never forget it; what was at stake in that race was the very survival of our free world. One can aspire, as I myself do, together with so many other men of goodwill and peace, to the elimination of the atomic weapon, and indeed all other means of destruction. However, one must be aware, as I am, that such elimination is not possible. Indeed, history teaches us that all scientific and technological progress can be simultaneously detrimental and beneficial, but that it is always irreversible. What we must do and what we can do is to create conditions whereby only the beneficial aspects of progress can be developed.
256.	Humanity is constantly endangered by tensions born of egoism, jealousy, narrow nationalism, violations of fundamental human rights, and rejection of an international order based on the rule of law. The real problems lie in underdevelopment, hunger and inhuman conditions, for which a final solution must be found.
257.	Only the creation of an international legal order can provide the framework within which tensions will dissipate, conditions for control, limitation and reduction of armaments will be created, and creative forces will emerge which will help us overcome the crisis of our times. The achievement of such an order depends on us alone, and in particular on the Organization. Let us have the courage to denounce those forces which are opposed to this and let us undertake to contribute to the building of that order. This is a commitment which Belgium solemnly enters into here and now.
